EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of the amended drawings and the amendments to the specification and the claims filed on January 14, 2022 are hereby acknowledged.
The replacement drawings were received on January 14, 2022.  These drawings are acceptable.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney S. Gregory Herrman, Registration No. 66,271, on March 23, 2022.
The application has been amended as follows: 
In the specification:
In lines 20 through 21 on page 15 of the specification, “the first and second elements” has been replaced with –the first and second thermal management elements--.
In the abstract:
The terms “first elements” and “first thermal elements” have been replaced with –first thermal management elements--.
The term “second thermal elements” has been replaced with –second thermal management elements--.
In the claims:
Throughout claims 1, 19, and 21, each occurrence of the term “first elements” and of the term “first thermal elements” has been replaced with the term –first thermal management elements--.
In lines 23 through 24 of claim 1, the term “second thermal elements” has been replaced with the term –second thermal management elements--.
Claims 8 through 10, 12, 14, 15, 17, and 18 have been canceled.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest a modular block for thermal energy storage which includes the various interrelated structural and thermal elements as recited in base claim 1 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2, 4, 19, and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763